Exhibit 10.4

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

This Patent and Trademark Security Agreement (this “Agreement”), dated as of
October 25, 2019, is made by and between BLONDER TONGUE LABORATORIES, INC., a
Delaware corporation (together with its successors and permitted assigns,
“Parent”), R. L. DRAKE HOLDINGS, LLC, a Delaware limited liability company
(together with its permitted successors and assigns, “Drake”), and MidCap
Business Credit LLC, a Texas limited liability company (the “Secured Party”),
having a business location at 433 South Main Street, West Hartford, Connecticut
06110. Each of Parent and Drake are individually and collectively referred to
herein as “Debtor”.

 

Recitals

 

The Debtor, the Secured Party and certain other parties are parties to a Loan
and Security Agreement (All Assets) of even date herewith (as the same may
hereafter be amended, supplemented or restated from time to time, the “Loan
Agreement”) setting forth the terms on which the Secured Party may now or
hereafter extend credit to or for the account of the Debtor.

 

As a condition to extending credit to or for the account of the Debtor, the
Secured Party has required the execution and delivery of this Agreement by the
Debtor.

 

ACCORDINGLY, in consideration of the mutual covenants contained in the Loan
Documents and herein, the parties hereby agree as follows:

 

1. Definitions. All terms defined in the Recitals hereto or in the Loan
Agreement that are not otherwise defined herein shall have the meanings given to
them therein. In addition, the following terms have the meanings set forth
below:

 

“Obligations” means each and every debt, liability and obligation of every type
and description arising under or in connection with any Loan Document (as
defined in the Loan Agreement) which the Debtor may now or at any time hereafter
owe to the Secured Party, whether such debt, liability or obligation now exists
or is hereafter created or incurred and whether it is or may be direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, independent, joint, several or joint and several,
and including specifically, but not limited to, the Obligations (as defined in
the Loan Agreement).

 

“Patents” means all of the Debtor’s right, title and interest in and to patents
or applications for patents, fees or royalties with respect to each, and
including without limitation the right to sue for past infringement and damages
therefor, and licenses thereunder, all as presently existing or hereafter
arising or acquired, including without limitation the patents listed on Exhibit
A.

 

“Security Interest” has the meaning given in Section 2.

 



 

 

 

“Trademarks” means all of the Debtor’s right, title and interest in and to:
(i) trademarks, service marks, collective membership marks, registrations and
applications for registration for each, and the respective goodwill associated
with each, (ii) licenses, fees or royalties with respect to each, (iii) the
right to sue for past, present and future infringement, dilution and damages
therefor, (iv) and licenses thereunder, all as presently existing or hereafter
arising or acquired, including, without limitation, the marks listed on Exhibit
B.

 

2. Security Interest. The Debtor hereby irrevocably pledges and assigns to, and
grants the Secured Party a security interest (the “Security Interest”) with
power of sale to the extent permitted by law, in the Patents and in the
Trademarks to secure payment of the Obligations. As set forth in the Loan
Agreement, the Security Interest is coupled with a security interest in
substantially all of the personal property of the Debtor. This Agreement grants
only the Security Interest herein described, is not intended to and does not
affect any present transfer of title of any trademark registration or
application and makes no assignment and grants no right to assign or perform any
other action with respect to any intent to use trademark application, unless
such action is permitted under 15 U.S.C. § 1060.

 

3. Representations, Warranties and Agreements. The Debtor represents, warrants
and agrees as follows:

 

(a) Existence; Authority. The Debtor is a limited liability company or
corporation, as applicable, duly organized, validly existing and in good
standing under the laws of its state of formation or incorporation, and this
Agreement has been duly and validly authorized by all necessary organizational
action on the part of the Debtor.

 

(b) Patents. Exhibit A accurately lists all Patents owned or controlled by the
Debtor as of the date hereof, or to which the Debtor has a right as of the date
hereof to have assigned to it, and accurately reflects the existence and status
of applications and letters patent pertaining to the Patents as of the date
hereof. If after the date hereof, the Debtor owns, controls or has a right to
have assigned to it any Patents not listed on Exhibit A, or if Exhibit A ceases
to accurately reflect the existence and status of applications and letters
patent pertaining to the Patents, then the Debtor shall within 60 days provide
written notice to the Secured Party with a replacement Exhibit A, which upon
acceptance by the Secured Party shall become part of this Agreement.

 

(c) Trademarks. Exhibit B accurately lists all Trademarks owned or controlled by
the Debtor as of the date hereof and accurately reflects the existence and
status of Trademarks and all applications and registrations pertaining thereto
as of the date hereof; provided, however, that Exhibit B need not list common
law marks (i.e., Trademarks for which there are no applications or
registrations) which are not material to the business(es) of the Debtor or any
affiliate (as such term is defined in the Loan Agreement and hereinafter
referred to as “Affiliate”). If after the date hereof, the Debtor owns or
controls any Trademarks not listed on Exhibit B (other than common law marks
which are not material to the Debtor’s or any Affiliate’s business(es)), or if
Exhibit B ceases to accurately reflect the existence and status of applications
and registrations pertaining to the Trademarks, then the Debtor shall promptly
provide written notice to the Secured Party with a replacement Exhibit B, which
upon acceptance by the Secured Party shall become part of this Agreement.

 



-2-

 

 

(d) Affiliates. As of the date hereof, no Affiliate owns, controls, or has a
right to have assigned to it any items that would, if such item were owned by
the Debtor, constitute Patents or Trademarks. If after the date hereof any
Affiliate owns, controls, or has a right to have assigned to it any such items,
then the Debtor shall promptly either: (i) cause such Affiliate to assign all of
its rights in such item(s) to the Debtor; or (ii) notify the Secured Party of
such item(s) and cause such Affiliate to execute and deliver to the Secured
Party a patent and trademark security agreement substantially in the form of
this Agreement.

 

(e) Title. The Debtor has absolute title to each Patent and each Trademark
listed on Exhibits A and B, free and clear of all Liens except Permitted Liens.
The Debtor (i) will have, at the time the Debtor acquires any rights in Patents
or Trademarks hereafter arising, absolute title to each such Patent or Trademark
free and clear of all Liens except Permitted Liens, and (ii) will keep all
Patents and Trademarks free and clear of all Liens except Permitted Liens.

 

(f) No Sale. Except as permitted in the Loan Agreement, the Debtor will not
assign, transfer, encumber or otherwise dispose of the Patents or Trademarks, or
any interest therein, without the Secured Party’s prior written consent.

 

(g) Defense. The Debtor will at its own expense and using commercially
reasonable efforts, protect and defend the Patents and Trademarks against all
claims or demands of all Persons other than those holding Permitted Liens.

 

(h) Maintenance. The Debtor will at its own expense maintain the Patents and the
Trademarks to the extent reasonably advisable in its business including, but not
limited to, filing all applications to obtain letters patent or trademark
registrations and all affidavits, maintenance fees, annuities, and renewals
possible with respect to letters patent, trademark registrations and
applications therefor. The Debtor covenants that it will not abandon nor fail to
pay any maintenance fee or annuity due and payable on any Patent or Trademark,
nor fail to file any required affidavit or renewal in support thereof, without
first providing the Secured Party: (i) sufficient written notice, of at least 30
days, to allow the Secured Party to timely pay any such maintenance fees or
annuities which may become due on any Patents or Trademarks, or to file any
affidavit or renewal with respect thereto, and (ii) a separate written power of
attorney or other authorization to pay such maintenance fees or annuities, or to
file such affidavit or renewal, should such be necessary or desirable.

 



-3-

 

 

(i) Secured Party’s Right to Take Action. If the Debtor fails to perform or
observe any of its covenants or agreements set forth in this Section 3, and if
such failure continues for a period of ten (10) calendar days after the Secured
Party gives the Debtor written notice thereof (or, in the case of the agreements
contained in subsection (h), immediately upon the occurrence of such failure,
without notice or lapse of time), or if the Debtor notifies the Secured Party
that it intends to abandon a Patent or Trademark, the Secured Party may (but
need not) perform or observe such covenant or agreement or take steps to prevent
such intended abandonment on behalf and in the name, place and stead of the
Debtor (or, at the Secured Party’s option, in the Secured Party’s own name) and
may (but need not) take any and all other actions which the Secured Party may
reasonably deem necessary to cure or correct such failure or prevent such
intended abandonment.

 

(j) Costs and Expenses. Except to the extent that the effect of such payment
would be to render any loan or forbearance of money usurious or otherwise
illegal under any applicable law, the Debtor shall pay the Secured Party on
demand the amount of all moneys expended and all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Secured Party in
connection with or as a result of the Secured Party’s taking action under
subsection (i) or exercising its rights under Section 6, together with interest
thereon from the date expended or incurred by the Secured Party at the Default
Rate.

 

(k) Power of Attorney. To facilitate the Secured Party’s taking action under
subsection (i) and exercising its rights under Section 6, the Debtor hereby
irrevocably appoints (which appointment is coupled with an interest) the Secured
Party, or its delegate, as the attorney-in-fact of the Debtor with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file, in the name and on behalf of the Debtor, any and all
instruments, documents, applications, financing statements, and other agreements
and writings required to be obtained, executed, delivered or endorsed by the
Debtor under this Section 3, or, necessary for the Secured Party, after an Event
of Default, to enforce or use the Patents or Trademarks or to grant or issue any
exclusive or non-exclusive license under the Patents or Trademarks to any third
party, or to sell, assign, transfer, pledge, encumber or otherwise transfer
title in or dispose of the Patents or Trademarks to any third party. The Debtor
hereby ratifies all that such attorney shall lawfully do or cause to be done by
virtue hereof. The power of attorney granted herein shall terminate upon the
termination of the Loan Agreement as provided therein and the payment and
performance of all Obligations.

 

4. Debtor’s Use of the Patents and Trademarks. The Debtor shall be permitted to
control and manage the Patents and Trademarks, including the right to exclude
others from making, using or selling items covered by the Patents and Trademarks
and any licenses thereunder, in the same manner and with the same effect as if
this Agreement had not been entered into, so long as no Event of Default exists.

 

5. Events of Default. Each of the following occurrences shall constitute an
event of default under this Agreement (herein called “Event of Default”): (a) an
Event of Default, as defined in the Loan Agreement, shall exist; or (b) the
Debtor shall fail promptly to observe or perform any covenant or agreement
herein binding on it; or (c) any of the representations or warranties contained
in Section 3 shall prove to have been incorrect in any material respect when
made.

 



-4-

 

 

6. Remedies. While an Event of Default exists, subject to the terms of Section
3(i) to the extent applicable, the Secured Party may, at its option, take any or
all of the following actions:

 

(a) The Secured Party may exercise any or all remedies available under the Loan
Agreement.

 

(b) The Secured Party may sell, assign, transfer, pledge, encumber or otherwise
dispose of the Patents and Trademarks.

 

(c) The Secured Party may enforce the Patents and Trademarks and any licenses
thereunder, and if Secured Party shall commence any suit for such enforcement,
the Debtor shall, at the request of Secured Party, do any and all lawful acts
and execute any and all proper documents required by Secured Party in aid of
such enforcement.

 

7. Miscellaneous. This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by the Secured Party. A waiver signed by the Secured Party shall
be effective only in the specific instance and for the specific purpose given.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any of the Secured Party’s rights or remedies. All rights and remedies of the
Secured Party shall be cumulative and may be exercised singularly or
concurrently, at the Secured Party’s option, and the exercise or enforcement of
any one such right or remedy shall neither be a condition to nor bar the
exercise or enforcement of any other. All notices to be given to Debtor under
this Agreement shall be given in the manner and with the effect provided in the
Loan Agreement. The Secured Party shall not be obligated to preserve any rights
the Debtor may have against prior parties, to realize on the Patents and
Trademarks at all or in any particular manner or order, or to apply any cash
proceeds of Patents and Trademarks in any particular order of application. This
Agreement shall be binding upon and inure to the benefit of the Debtor and the
Secured Party and their respective participants, successors and assigns and
shall take effect when signed by the Debtor and delivered to the Secured Party,
and the Debtor waives notice of the Secured Party’s acceptance hereof. The
Secured Party may execute this Agreement if appropriate for the purpose of
filing, but the failure of the Secured Party to execute this Agreement shall not
affect or impair the validity or effectiveness of this Agreement. This Agreement
or any financing statement signed by the Debtor may be transmitted by facsimile
machine or by electronic mail in portable document format (“pdf”) and signatures
appearing on faxed instruments and/or electronic mail instruments shall be
treated as original signatures. Any party delivering an executed counterpart of
this Agreement or any financing statement signed by the Debtor by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect hereof. This Agreement shall be governed by the internal law of the State
of New York without regard to conflicts of law provisions. If any provision or
application of this Agreement is held unlawful or unenforceable in any respect,
such illegality or unenforceability shall not affect other provisions or
applications which can be given effect and this Agreement shall be construed as
if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Agreement shall survive the execution, delivery and
performance of this Agreement and the creation and payment of the Obligations.

 

[CONTINUED ON THE FOLLOWING PAGE]

 



-5-

 

 

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have executed this Patent and Trademark Security
Agreement as of the date written above.

 



  DEBTOR:         BLONDER TONGUE LABORATORIES, INC.         By:     Name: Eric
Skolnik   Title: Senior Vice President and Chief Financial Officer         R. L.
DRAKE HOLDINGS, LLC         By:     Name: Eric Skolnik   Title: Senior Vice
President and Chief Financial Officer

 

 

 

 

 

 

[Signature Page to Patent and Trademark Security Agreement]

 



 

 

 

MIDCAP BUSINESS CREDIT LLC





        By     Name: Steven A. Samson   Title: President

 

 

 

 

 

 

[Signature Page to Patent and Trademark Security Agreement]

 



 

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

